PER CURIAM.
Davis’ plea of guilty, entered after Boykin v. Alabama, 1969, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274, is alleged to have been coerced. This allegation is not refuted on the face of the record and consequently Davis is entitled to an evi-dentiary hearing. See Johnson v. Wainwright, Fla.1970, 238 So.2d 590. See also State v. Reynolds, Fla.1970, 238 So.2d 598 at page 600. Cf. Steinhauser v. State, Fla.App.1969, 228 So.2d 446.
Reversed and remanded.
LILES, Acting C. J., and HOBSON and MANN, JJ., concur.